 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MANUEL SANCHEZ,                                        Case No.: 2:18-cv-00282-APG-CWH

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 31]
 6 WAL-MART STORES, INC.,

 7          Defendant

 8         On May 23, 2019, Magistrate Judge Hoffman recommended I dismiss this case because

 9 plaintiff Manuel Sanchez has failed to respond to the court’s order to show cause or to appear at

10 the show cause hearing. ECF No. 31. Sanchez did not file an objection. Thus, I am not

11 obligated to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1)

12 (requiring district courts to “make a de novo determination of those portions of the report or

13 specified proposed findings to which objection is made”); United States v. Reyna-Tapia, 328

14 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s

15 findings and recommendations de novo if objection is made, but not otherwise” (emphasis in

16 original)). I nevertheless conducted a de novo review. Judge Hoffman sets forth the proper legal

17 analysis and factual basis for the decision.

18         IT IS THEREFORE ORDERED that Judge Hoffman’s report and recommendation (ECF

19 No. 31) is accepted. Plaintiff Manuel Sanchez’s complaint is DISMISSED with prejudice.

20         DATED this 11th day of June, 2019.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
